Citation Nr: 1017795	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-22 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss in the right ear.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

In the January 2008 rating decision, the RO reopened the 
claim on appeal and denied it on the merits.  In Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996), it was determined that the statutory scheme in 38 
U.S.C.A. §§ 5108 and 7104 establishes a legal duty for the 
Board to consider new and material issues regardless of the 
RO's actions.  The Board may not consider a previously and 
finally disallowed claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  As such, the Board must make its own 
determination as to whether new and material evidence has 
been presented to reopen the claim on appeal.    

The issue of entitlement to service connection for ischemic 
heart disease has been raised by the record but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a December 1995 rating decision, the RO denied a claim 
of entitlement to service connection for bilateral hearing 
loss.  

2.  Evidence submitted after December 1995 includes evidence 
that is not cumulative or redundant of the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for hearing loss in the right ear.  

3.  The competent medical evidence of record shows that 
hearing loss in the right ear was not present upon separation 
from service.  There is no competent medical evidence of 
record that links hearing loss in the right ear to active 
duty service.


CONCLUSIONS OF LAW

1.  The December 1995 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1995).  

2.  The Veteran has submitted new and material evidence that 
warrants reopening his claim of entitlement to service 
connection for hearing loss in the right ear.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  

3.  Hearing loss in the right ear was not incurred in or 
aggravated during active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO provided VCAA notice to the Veteran in 
correspondence dated in September 2007.  In that letter, the 
RO advised the Veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the Veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the Veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
Veteran and which portion VA would attempt to obtain on 
behalf of the Veteran.  
   
In the September 2007 correspondence, prior to the January 
2008 rating decision, the RO also informed the Veteran that 
when service connection is granted, a disability rating and 
effective date of the award is assigned.  The RO explained 
how the disability rating and effective date are determined.  
The Board finds that in issuing this letter, the RO has 
satisfied the requirements of Dingess/Hartman.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims clarified VA's 
duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, since the Board is reopening the Veteran's claim of 
service connection for hearing loss in the right ear, there 
is no need to discuss whether there has been compliance with 
Kent because even if, for the sake of argument, there has not 
been, this is inconsequential and, therefore, at most 
harmless error.  38 C.F.R. § 20.1102; See also Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained 
the Veteran's service treatment records and VA medical center 
(VAMC) records.  The Veteran received VA audiologic 
examinations in December 2007 and August 2009.  In that 
regard, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
examinations obtained in this case are adequate because the 
examiners considered all of the pertinent evidence of record 
and the statements of the Veteran and provided a rationale 
for the opinions stated.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims file.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claim, and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II. New and Material Evidence

Legal Criteria

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  38 C.F.R. 
§ 3.156(a).  Material evidence means evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence on record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.

Analysis

The Veteran's initial claim for service connection for 
bilateral hearing loss was denied in a December 1995 rating 
decision, which became final.  The Veteran filed a claim to 
reopen in September 2007.  The RO granted service connection 
for hearing loss in the left ear and denied service 
connection for hearing loss in the right ear in a January 
2008 rating decision.  The Veteran's appeal of that decision 
is properly before the Board.  

The evidence of record at the time of the December 1995 
rating decision consisted of service treatment records.  The 
RO denied the Veteran's hearing loss claim because there was 
no evidence of hearing loss.

Evidence submitted after the December 1995 rating decision 
included VAMC treatment records, the reports of two VA 
examinations and statements by the Veteran.  Because the 
record contains a diagnosis of bilateral sensorineural 
hearing loss and statements pertaining to the Veteran's noise 
exposure in service, the Board finds it to be material.  
38 C.F.R. § 3.156(a).  In short, this evidence addresses the 
central unestablished fact necessary to substantiate the 
Veteran's claim: whether the Veteran has right ear hearing 
loss that was incurred in service.  

Accordingly, the Veteran's claim of entitlement to service 
connection for right ear hearing loss is reopened.  The Board 
finds a de novo review appropriate because the Veteran was 
sufficiently notified.  See Bernard v. Brown, 4 Vet. App. 384 
(1994) 

III. Service Connection

Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the neurological system (including 
sensorineural hearing loss) becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.    

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

Hearing Loss-Right Ear

The Board notes that the Veteran has competently reported 
that he was exposed to artillery noise while serving as a 
cannoneer in the Republic of Vietnam.  His DD Form 214 
confirms his military qualification as a cannoneer.  In his 
July 2008 VA Form 9, the Veteran stated that he was exposed 
to artillery fire and that he fired hundreds of artillery 
rounds.  The Veteran is not in receipt of service medals 
indicating combat participation, and his service records do 
not evidence exposure to combat.  As such, the Veteran is not 
entitled to the presumption of combat noise exposure.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. 
Brown, 82 F.3d 389 (1996).  However, due to the Veteran's 
confirmed specialty as cannoneer, including in the Republic 
of Vietnam, the Board concludes that acoustic trauma is 
consistent with the circumstances of his service.  
See38 U.S.C.A. § 1154(a).    

However, service treatment records do not contain evidence of 
hearing loss in the right ear.  The Veteran's pre-induction 
examination in August 1965 revealed the following audiometric 
results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
N.R.
20
LEFT
0
0
10
N.R.
0

The separation audiogram actually shows an improvement in 
hearing acuity during the Veteran's active duty service.  
That examination, conducted in September 1967, after service 
in the Republic of Vietnam as a cannoneer, revealed the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N.R.
5
LEFT
0
0
0
N.R.
35

The Veteran underwent a VA examination in December 2007, 
results of which showed a current hearing impairment in the 
right ear as defined by 38 C.F.R. § 3.385.  The pure tone 
threshold results from the December 2007 VA examination are 
as follows:     








HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
50
55
LEFT
10
10
20
75
75

Speech recognition scores were 96 percent in the right ear 
and 92 percent in the left ear.  The examiner diagnosed 
normal to moderately severe sensorineural hearing loss in the 
right ear.  Because a decline in hearing in the right ear had 
not been shown in service treatment records and because the 
Veteran was a right handed shooter, the examiner concluded 
that it was not at least as likely as not that the Veteran's 
right ear hearing loss was related to military service.  

The Veteran received a second VA examination in August 2009.  
The pure tone threshold results from that examination are as 
follows:     




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
55
55
LEFT
15
15
25
80
75

Speech recognition scores were 100 percent in the right ear 
and 90 percent in the left ear.  The examiner diagnosed 
moderate to moderately-severe sensorineural hearing loss 
above 2000 Hertz in the right ear.  He stated that because 
hearing loss in the right ear actually improved from 
enlistment to separation, the present right ear hearing loss 
is most likely due to other factors than the military.  

Although the severity of hearing loss in the right ear meets 
the threshold levels to be considered a disability as defined 
by VA regulations, the competent medical evidence does not 
show that this condition arose in or was aggravated by active 
duty service.  38 C.F.R. § 3.303.  The Board finds the VA 
examination reports and opinions to be highly probative.  The 
examiners reviewed the claims file and provided the rationale 
behind their opinions.  Further, there is no evidence of 
hearing loss in service treatment records, including, 
notably, the separation examination report.  The only other 
competent medical evidence of record showed that the Veteran 
first sought treatment for hearing loss at the VAMC in August 
2007, 40 years after separation.  For these reasons, the 
Board gives the examination reports substantial probative 
weight.  Therefore, service connection based upon chronicity 
is not warranted.  See 38 C.F.R. § 3.303.   

In order to show service connection based on continuity of 
symptomatology, hearing loss must have been noted in service.  
The Board again notes that service treatment records are 
silent as to complaints or diagnoses of hearing loss in the 
right ear.  Since hearing loss was not formally diagnosed 
until over 40 years after separation, continuity of 
symptomatology has not been established.  38 C.F.R. § 
3.303(b).   

The only evidence that weighs in favor of the Veteran's claim 
is his lay statements that hearing loss began shortly after 
service.  In his February 2008 notice of disagreement, the 
Veteran stated that he noticed changes in hearing ability in 
both ears after Vietnam service.  In a November 2009 
statement, the Veteran asserted that his family noted his 
inability to hear them as soon as he returned from active 
duty.  

Without medical training, laypersons, such as the Veteran, 
are not competent to comment on medical matters such as the 
etiology of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  
There are circumstances where lay evidence may be competent 
and sufficient to establish a diagnosis or medical etiology 
of a condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (Fed. Cir. 2007).  Here, however, clinical testing and 
expertise are required to determine the etiology of hearing 
loss.  The Veteran's statements offered in support of his 
claim are not competent medical evidence and do not serve to 
establish that hearing loss was incurred in service.  

The competent medical evidence of record does not show a 
relationship between the Veteran's right ear hearing loss and 
service.  Since the Board has found the VA examination 
reports to be reliable, and since there is no competent 
medical evidence to the contrary, the Board is unable to 
grant service connection for hearing loss in the right ear.  
The preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the Board must deny the claim.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  


ORDER

Entitlement to service connection for hearing loss in the 
right ear is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


